 III the Matter of SEARS ROEBUCK AND COMPANYandLOCAL 810, UNITEDELECTRICAL,RADIO & MACHINEWORKERS OF AMERICA,AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of SEARS ROEBUCK AND COMPANYandAMERICANFEDERATION OF LABORCases Nos. R-3616 and R-3617, Respectively.Decided April 1, 194.Jurisdiction:general merchandise mail order industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioners recognition until certified by the Board; election necessary.Unit Appropriate for CollectiveBargaining:warehouse and service. departmentemployees, including maintenance men and watchmen, but excludingoffice andclerical, and supervisory employees.Taylor,Mayer, Shi f rin & Willer,byMr. Ben L. Sh i frin,of St.Louis, Mo., for the Company.Mr.William SentnerandMr. Herman Hardt,of St. Louis, Mo.,for the United.Mr. E. P. Theiss,of St. Louis, Mo., for the A. F. of L.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 11, 1941, Local 810, United Electrical,Radio & Ma-chineWorkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the United, filed with the Regional Di-rector for the Fourteenth Region (St. Louis, Missouri), a, petition,and on February 17, 1942, an amended petition, alleging that a ques-tion affecting commerce has arisen concerning the representation ofemployees of Sears Roebuck and Company, St. Louis, Missouri, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor'Relations Act, 49 Stat. 449, herein called the Act.On February 19,1942, American Federation of Labor,- herein: cal led.. the A. F..,of, L.,filed a similar petition with the Regional Director.40 N. L. R B, No. 14.190 SEARS ROEBUCK AND COMPANY91On February 25, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant tb Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, further or-dered that the cases be consolidated.On February 28, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnited, and the A. F. of L. Pursuant to notice, a hearing was heldon March 6, 1942, at St. Louis, Missouri, before Jack G. Evans, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany was represented by counsel and the United and the A. F.of L. by representatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial' Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYSears Roebuck and Company, a New York corporation, licensedto do business in the State of Missouri, is engaged in the sale anddistribution of a wide variety of articles and merchandise throughoutthe United States by mail order and retail stores.The Company'swarehouse and service department, involved herein, is located at1024 South Vandeventer Avenue, St. Louis, Missouri.During thecalendar year 1941, the warehouse and service department handledapproximately $3,000,000 worth of merchandise such as refrigerators,radios, stoves, automobile parts, plumbing and heating equipment,and farm equipment, over 90 per cent of which was shipped to itfrom points outside the State of Missouri.Approximately 67 percent of this merchandise was distributed through the Company'sretail store in St. Louis, Missouri, and the balance was shipped directto customers or to, other retail stores in the vicinity, located, in someinstances in the State of Illinois.During this period the warehouseand service department employed approximately 125 employees. 92UE'CPSJIONiS OF NiATTONAL LABOR R'E'LATMOiNS BOARDThe Company admits that it is engagedin commercewithin the -meaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDLocal 810, United Electrical, Radio & Machine Workers of Amer-ica, is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to membership employees of theCompany.American Federation of Labor is a labor organization and admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize either the United or theA. F. of L. as the representative of the Company's warehouse andservice department employees until certified by the Board.A state-ment of the Regional Director introduced in evidence at the hearingshows that the United and A. F. of L. each represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.1V. THE EFFECT OF TILE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE-We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties agree that all warehouse and service department em-ployees, including maintenance men and watchmen, but excluding'The Regional Diiector's statement shows that the United submitted 47 application-membership cards; 45 aie dated between October 29 and December 16, 1941, and 2 areundated; all signatures thereon appear to be genuine and original;and 42 appear to bethe signatures of persons whose names are on the Company's current pay roll containing90 employees in the unit alleged, by the United to be appropriateThe statement further shows that the A. F of L. submitted 61 authorizationcards, allof which are dated between December 1 and 30, 1941,and appear to bear genuine andoriginal signatures;54 appear to be the signatures of persons whose names are on theCompany's cut rent pay roll containing 119 employees in the unit alleged by the A. F. of L.to be appropriateAt thehearing the parties agreed to exclude clerical employees and the Trial Examinermade an addition to the Regional Director's statement to the effect that of the 119 em-ployees onthe Company's current pay roll, 29 were clerical employees and that of these 29employees,the A. F of L.submitted 6 authorization cards. SEARS ROEBUCKAND COMPANY93office and clerical,and supervisory employees,constitute an appro-priate bargainingunit.The parties are in controversy as to theproper classification of eight employees,viz,Kenneth Sattgast, Wil-liam Locknit,WilliamWard, TomMaddox, George Blakely, JohnThomas, Lagora White, and Wiley Weilmeister.The United con-,tends that these employees are foremen within the excluded categoryof supervisory employees.The Company agrees with the A.F. of L.that they are, at most,work leaders and should be included in theunit.All- the employees in dispute are hourly paid and work togetherwith the other employees.They haveno power to hire or discharge,to recommend hire or discharge,or to penalize.They do have theduty to report violationsofCompanypolicy, lack of output,insubordination,and misconduct.It is clear from the record that Kenneth Sattgast,who is in chargeof the service repair shop;William Ward, described by the Unitedas "foreman of stoves,Cold-Spots, washers and ironers";GeorgeBlakely, described by the United as "furniture foreman";and JohnThomas, who directs a crew of 2 to 15 men, depending upon thevolume of work, in counting,storing, and filling orders for incomingmerchandise,spend 80 per cent or more of their time in manual labor.The United offered no evidence as to the dutiesof LagoraWhite, andreferred toWiley Weilmeister,merely as being "over building mate-rials."The Companyand the A.F. of L.asserted thatWhite andWeilmeister(as well as Thomas, mentioned above)perform substan-tially the same duties as the other alleged supervisors whose statusis disputed,and as 4 other work leaders whose exclusion the Uniteddid not seek.We find thatthe supervisory duties of Kenneth Satt-gast,WilliamWard, GeorgeBlakely,John Thomas,Lagora White,andWileyWeilmeister are insufficienttowarranttheir exclusionfrom the unit and shall accordingly include them.William Locknit,who is described by the United as the "servicesupervisor,"directs the work of the service department which handlescustomer complaints.He is also in charge of a group of girls whomhe teaches and supervises in handling service complaints directlywith customers.Accordingto the United,he performs no manuallabor.The Companyasserts that he does some service repair workbut admits that it is only about 20 per cent of his work.We findthatWilliam Locknit is a supervisory employee and should beexcluded from the unit.Tom Maddox is in charge of car unloading and directs the workof from 2 to 25 men, depending upon the volume of work, in thereceipt of in-bound merchandise.Althoughthe Company maintains"he is a production employee"it is admitted he does only "some 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanual labor."We find that Tom Maddox is a supervisory, employeeand should be excluded from the unit.We find, therefore, that all employees of the warehouse and servicedepartment of the Company at St. Louis, Missouri, including Ken-neth, Sattgast,WilliamWard, George, Blakely, John, Thomas, La-goraWhite, and Wiley Weilmeister, and maintenance men andwatchmen, but excluding office and clerical, and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise will effectuate the policies of the Act.VI. 'THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot among theemployees in' the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commercehas arisen concerning the repre-sentation of employees of Sears Roebuck and Company, St. Louis,Missouri, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the warehouse and service department of theCompany at St. Louis, Missouri, including Kenneth Sattgast, Wil-liam Ward, George Blakely, John Thomas, Lagora White, and WileyWeilmeister, and maintenance men and watchmen, but excludingoffice and clerical, and supervisory employees, constitutea unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the National Labor Relations' Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining SEARS ROEBUCKAND COMPANY95with Sears Roebuck and Company, St. Louis, Missouri, an electionby secret' ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,,under the direction and supervision of the Regional Director for theFourteenth Region, acting in this matter as, agent'for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all employees of the warehouse andservice department of Sears Roebuck and Company, St. Louis; Mis-souri,who were employed during the pay-roll period immediatelypreceding the date of this Direction, including Kenneth Sattgast,WilliamWard, George Blakely, John Thomas, Lagora White, andWiley Weilmeister, maintenance men, watchmen, and employees whodid not work during such pay-roll period because they were ill or onvacation, or in the active military service or training of the UnitedStates, or temporarily laid, off, but excluding office and clerical, andsupervisory employees, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Local 810, United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations,or by the American Federation of Labor, for the purposes ofcollective bargaining, or by neither. In the Matter ofSEARSROEBUCK AND COMPANYandLOCAL 810,UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, AFFIL=IATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of SEARS ROEBUCK AND COMPANYandAMERICANFEDERATION OF LABORCasesNos. R-3616 and R-3617,respectivelyCERTIFICATION OF REPRESENTATIVESMay 9, 194On April 2, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot was conducted on April 22, 1942, underthe direction and supervision of the Regional Director for the Four-teenth Region (St. Louis, Missouri).On April 23, 1942, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or to the Election Report have beenfiled by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Totalon eligibility list_____________________________________83Totalballots cast_-----------------------------------------81Totalballots challenged____________________________________0Total blank ballots_________________________________________0Total void ballots__________________________________________0Total valid votes counted___________________________________81Votes cast for American Federation of Labor_________________50Votes cast for Local 810, United Electrical,Radio & MachineWorkers of America, C.I.O_______________________________30Votes cast for Neither______________________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,140 N. L R B 90.40N.L R B, No 15961 SEARS ROEBUCK AND COMPANY97of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that American Federation of Labor has beendesignated and selected by a majority of the employees of the ware-house and service department of Sears Roebuck and Company atSt.Louis,Missouri, includingKenneth Sattgast,WilliamWard,George Blakely, John Thomas, Lagora White, and Wiley Weil-meister, and maintenance men and watchmen,but excluding officeand clerical,and supervisory employees,as their representative forthe purposes of collective bargaining,and that, pursuant to Section9 (a) of the Act,American Federation of Labor is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.455771-42-vol. 40--7